DETAILED ACTION

Claims 1-12 are pending. Claims 5 and 9 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 09/03/2021, for the non-final office action mailed on 06/03/2021.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive.
 Applicant argues generating, based on the determined weights and the determined distribution of significance values, a joint distribution of significance values and selecting, based on the joint distribution of significance values, a significance values for the result item at least integrates an alleged mental process into a practical application, particularly by removing manual selection of result items being significant vs. insignificant see applicant’s remarks pp. 8-9. Examiner respectfully disagrees, the generation of a joint distribution of significance values is merely a mental process example, generating a joint distribution of significance values based on a determined weights and a determined distribution of significance values can be done by a developer observing a computer program and writing down (i.e., generating) results, once the results are gathered a developer can calculate said joint distribution of significance values. The claimed limitations recited do not improve the functioning computer technology and merely shows steps on how to get to a value and associating said value to an end result to perform a given action which in the claimed limitations are not significantly more. These limitations besides reciting a computer program recites a process of analyzing data, based on the analysis determine a value, . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of U.S. Patent No.10,733,080. Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending Application: 16/666,456
US.Patent.No. 10,733,080





performing a static analysis of a computer program; 
generating static analysis results in response to the performing the static analysis of the computer program; 

analyzing a result item from the static analysis results; 

based on the analyzing the result item, associating the result item with a classification chain that includes a plurality of increasingly broad classifications 


determining a distribution of significance values for each of the plurality of increasingly broad classifications based on past static analyses for past result items; 
determining a weight for each of the plurality of increasingly broad classifications, wherein the weight decreases as each of the classifications increases in breadth; 








generating, based on the determined weights and the determined distributions of significance values, a joint distribution of significance values; selecting, based on the joint distribution of significance values, a significance value for the result item; and 
automatically performing an action associated with the result item based on the significance value.

program code to perform, by a static analysis tool, a static analysis of a computer program; 
program code to generate, by the static analysis tool, static analysis results in response to performance of the static analysis of the computer program; 
program code to analyze, by the static analysis tool, a result item from the static analysis results; 
program code to, based on analysis of the result item, associate the result item with a classification chain that includes a plurality 
program code to determine, by the static analysis tool, a distribution of significance values for each of the plurality of increasingly broad classifications based on past static analyses for past result items; 
program code to determine, by the static analysis tool, a weight for each of the plurality of increasingly broad classifications, wherein the weight decreases as each of the classifications increases in breadth; program code to determine weighted distributions by multiplying the weight associated with each classification by the distribution of significance values of the classification; 
program code to select a high value from the average weighted distribution as a significance value for the result item; and 

program code to automatically perform, by the static analysis tool, an action associated with the result item based on significance value.

Claim 13. The computer readable storage medium of claim 10, wherein the significance values were determined before the static analysis of the computer program.
Claim 5. A computer program product for determining significance of static analysis results, the computer program product comprising a computer readable storage 
performing a static analysis of a computer program; 


generating static analysis results in response to the performing the static analysis of the computer program; 

analyzing a result item from the static analysis results; based on the analyzing the result item, associating the result item with a classification chain that includes a plurality of increasingly broad classifications describing a problem with the computer program; 





determining a distribution of significance values for each of the plurality of increasingly broad classifications based on past static analyses for past result items; 


determining a weight for each of the plurality of increasingly broad classifications, wherein the weight decreases as each of the classifications increases in breadth; 









generate, based on the determined weights and the determined distributions of significance values, a joint distribution of significance values; select, based on the joint distribution of significance values, a significance value for the result item; and 

automatically performing an action associated with the result item based on the significance value.



program code to perform, by a static analysis tool, a static analysis of a computer program; 

program code to generate, by the static analysis tool, static analysis results in response to performance of the static analysis of the computer program; 
program code to analyze, by the static analysis tool, a result item from the static analysis results; program code to, based on analysis of the result item, associate the result item with a classification chain that includes a plurality of increasingly broad classifications, wherein each of the 

program code to determine, by the static analysis tool, a distribution of significance values for each of the plurality of increasingly broad classifications based on past static analyses for past result items; 

program code to determine, by the static analysis tool, a weight for each of the plurality of increasingly broad classifications, wherein the weight decreases as each of the classifications increases in breadth; program code to determine weighted distributions by multiplying the weight associated with each classification by the distribution of 

program code to select a high value from the average weighted distribution as a significance value for the result item; and 


program code to automatically perform, by the static analysis tool, an action associated with the result item based on significance value.

Claim 13. The computer readable storage medium of claim 10, wherein the significance values were determined before the static analysis of the computer program.


performing a static analysis of a computer program; 


generating static analysis results in response to the performing the static analysis of the computer program; 


analyzing a result item from the static analysis results; based on the analyzing the result item, associating the result item with 



determining a distribution of significance values for each of the plurality of increasingly broad classifications based on past static analyses for past result items; 


determining a weight for each of the plurality of increasingly broad classifications, wherein the weight decreases as each of the classifications increases in breadth; 






generating, based on the determined weights and the determined distributions of significance values, a joint distribution of significance value; select, based on the joint distribution of significance values, a  significance value for the result item; and 

automatically performing an action associated with the result item based on the significance value.


instructions to perform, by a static analysis tool, a static analysis of a computer program[[,]]: 

instructions to generate, by the static analysis tool, static analysis results in response to performance of the static analysis of the computer program[[,]]: 

instructions to analyze a result item from the static analysis results[[,]]: instructions toe based on analysis of the result item, 

instructions to determine a distribution of significance values for each of the plurality of increasingly broad classifications based on past static analyses for past result items; 

instructions to determine a weight for each of the plurality of increasingly broad classifications, where the weight decreases as each of the classifications increases in breadth; instructions to determine weighted distributions by multiplying the weight for each classification by the 

instructions to select a high value from the average weighted distribution as a significance value for the result item; and 


instructions to automatically perform, by the static analysis tool, an action associated with the result item based on the significance value for the result item.

Claim 17. The apparatus of claim 15, wherein the significance values were determined before the static analysis of the computer program.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Statutory Category: Claim 1 recites a method of determining a significance of static analysis results comprising: performing a static analysis of a computer program; generating static analysis results in response to the performing the static analysis of the computer program, analyzing a result, based on the analyzing the result item, associating the result item, determining a distribution of significance values, determining a weight, selecting a significance value and automatically performing an action.
Step 2A – Prong 1: Claim 1 recites the limitation of a method of determining a significance of static analysis results comprising: performing a static analysis of a computer program; generating static analysis results in response to the performing the static analysis of the computer program; analyzing a result item from the static analysis results; based on the analyzing the result item, associating the result item with a classification chain that includes a plurality of increasingly broad classifications describing a problem with the computer program; determining a distribution of significance values 

Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim is ineligible. 
Statutory Category: Claim 5 recites a computer program product for determining significance of static analysis results, the computer program product comprising a computer readable storage medium having computer usable program code embodied therewith, the computer usable program code configured to cause a processor to perform 
 	Step 2A – Prong 1: Claim 5 recites the limitation of a computer program product for determining significance of static analysis results, the computer program product comprising a computer readable storage medium having computer usable program code embodied therewith, the computer usable program code configured to cause a processor to perform a method comprising: performing a static analysis of a computer program; generating static analysis results in response to the performing the static analysis of the computer program; analyzing a result item from the static analysis 
Step 2A – Prong 2: Independent claim 5 recites additional elements of a computer program product for determining significance of static analysis results, the computer program product comprising a computer readable storage medium having computer usable program code embodied therewith, the computer usable program code configured to cause a processor to perform a method comprising: automatically performing an action associated with the result item based on the significant value. Automatically performing an action is merely a post-activity solution using generic computer components without integrating to the practical solution. Dependent claims 6-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of automatically performing an action amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception cannot 
Statutory Category: Claim 9 recites a system for determining significance of static analysis results, the system comprising: a memory; and a processor configured to obtain computer usable program code from the memory that causes the processor to perform a method comprising: performing a static analysis of a computer program; generating static analysis results in response to the performing the static analysis of the computer program; analyzing a result item from the static analysis results; based on the analyzing the result item, associating the result item with a classification chain that includes a plurality of increasingly broad classifications describing a problem with the computer program; determining a distribution of significance values for each of the plurality of increasingly broad classifications based on past static analyses for past result items; determining a weight for each of the plurality of increasingly broad classifications, wherein the weight decreases as each of the classifications increases in breadth; generate, based on the determined weights and the determined distributions of significance values, a joint distribution of significance values, select, based on the joint distribution of significance values, a significance value for the result item; and automatically performing an action associated with the result item based on the significance value.
 	Step 2A – Prong 1: Claim 9 recites the limitation of A system for determining significance of static analysis results, the system comprising: a memory; and a processor 
Step 2A – Prong 2: Independent claim 9 recites additional elements of a system for determining significance of static analysis results, the system comprising: a memory; and a processor configured to obtain computer usable program code from the memory that causes the processor to perform a method comprising automatically performing an action associated with the result item based on the significant value. Automatically performing an action is merely a post-activity solution using generic computer components without integrating to the practical solution. Dependent claims 10-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of automatically performing an action amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

 
Conclusion     
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fanning et al. (US-PGPUB-NO: 2014/0372988 A1) teaches of using static analysis for configuring a follow-on dynamic analysis for code evaluations.
Dixon (US-PGPUB-NO: 2011/0022551 A1) teaches monitoring software application quality.
Munoz et al. (US-PGPUB-NO: 2017/0220806 A1) teaches an operation engine to identify a modification operation on a string based on a structural comparison of program code to a static analysis rule, a label engine to maintain a label with the string based on the static analysis rule
Mahamuni (US-PGPUB-NO: 2014/0109062 A1) teaches software compliance analysis scrutiny and in-depth analysis allowing a user to select one or more industry compliance standards with respect to a particular safety level.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LENIN PAULINO/Examiner, Art Unit 2193        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193